706 S.E.2d 477 (2011)
STATE of North Carolina
v.
Melvin Elpidio Medina FUNEZ.
No. 80P11.
Supreme Court of North Carolina.
March 10, 2011.
Melvin Elpidio Medina Funez, for Funez, Melvin Elpidio Medina.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.
G. Dewey Hudson, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 24th of February 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 10th of March 2011."